t

aN

SD WA

2

A

26
27
28

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 1 of 17

PILLSBURY WINTHROP SHAW PITTMAN LLP
RONALD E. VAN BUSKIRK (SBN 64683)
ronald.vanbuskirk@pillsburylaw.com
MARGARET ROSEGAY (SBN 96963)
margaret.rosegay@pillsburylaw.com
STACEY C,. WRIGHT (SBN 233414)
stacey.wright@pillsburylaw.com

Four Embarcadero Center, 22nd Floor

Post Office Box 2824

San Francisco, CA 94126-2824

Telephone: (415) 983-1000

Facsimile: (415) 983-1200

Attorneys for Plaintiff,
PHILLIPS 66 COMPANY
UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

)
PHILLIPS 66 COMPANY, ) Case No.
)
Plaintiff, ) | | .
) COMPLAINT FOR DECLARATORY
vy. AND INJUNCTIVE RELIEF
)
CITY OF RICHMOND; CITY COUNCIL j [VIOLATION OF THE COMMERCE
OF THE CITY OF RICHMOND, ) CLAUSE; UNCONSTITUTIONAL
) IMPAIRMENT OF CONTRACTS]
Defendants,
)
)
)
)
)

 

Plaintiff, Phillips 66 Company (“Phillips 66”), complains against Defendants, the
City of Richmond (“City”) and the City Council of the City of Richmond (“City Council”)
(collectively, “Defendants”), and for its complaint alleges as follows:
NATURE OF THE ACTION
1, Phillips 66 brings this action to invalidate a municipal ordinance adopted by

Defendants that prohibits marine access to ship petroleum coke (“petcoke”) and coal to
-|-

 

COMPLAINT 4849-2758-6486.v1
Ga

SD

10
Il
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 2 of 17

foreign markets from the Levin-Richmond Terminal (the “Terminal’’) located in Richmond,
California. Phillips 66 produces petcoke at its petroleum refinery in Rodeo, California, and
exports it through the Terminal to overseas customers. Despite decades of petcoke
exportation through the Terminal, Defendants enacted an ordinance on February 4, 2020,
(the “Ordinance”) that completely prohibits the transloading of petcoke from trucks to ships
by banning any storage and handling of petcoke at the Terminal. The Terminal is the sole
marine terminal available in Richmond and the immediate area for transshipment of
petcoke to interstate and overseas customers.

2. Phillips 66 has produced petcoke at its Rodeo Refinery and shipped petcoke
to overseas customers from the Terminal for more than twenty years. Petcoke is a valuable
product of the petroleum refining process and a critical component in numerous industrial
applications, both domestically and abroad. Petcoke shipped through the Terminal is
exported for use in the manufacture of a wide variety of products, including medical
devices, aluminum, and titanium dioxide, which is used as a pigment for paint, plastics,
sunscreen, cosmetics, and food coloring. As part of a political agenda to ban coal exports
through the Terminal (which began approximately six years ago to meet increasing
worldwide demand for cleaner-burning coal mined in the United States), Defendants
enacted the Ordinance to terminate all coal transshipments, and included within it a ban on
storage and handling of petcoke at the Terminal as well.

3, For the reasons alleged herein, the Ordinance imposes an unreasonable
burden on interstate and foreign commerce that is unjustified and excessive in relation to
putative local benefits. Among other things, Defendants banned petcoke “storage” and
“handling” in Richmond without any credible scientific evidence (i) that the Terminal or
petcoke are a source of harmful fugitive dust emissions in Richmond or (ii) that petcoke
presents any public health hazard. To the contrary, overwhelming evidence before the City
Council demonstrated that petcoke handling and storage at the Terminal are not a source of

fugitive dust emissions and do not present any health risks. While the Ordinance ostensibly

~Q-

 

COMPLAINT 4849-2758-6486.v1
la

mo CO NSN DB WA SB

10
Il
12

14
15
16
17
18
19
20
21
22

24
29
26
27
28

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 3 of 17

affords the Terminal a 3-year phase-out period to cease transshipment operations, in effect,
the Ordinance poses an immediate and direct threat to continued operation for
transshipment of petcoke. Phillips 66 therefore seeks declaratory and injunctive relief
holding that the Ordinance is invalid and unenforceable under the Commerce Clause of the
U.S. Constitution, Article I, § 8, cl. 3 (‘Commerce Clause’).

4, Respondents’ action also violated the federal constitutional prohibition
against laws impairing the obligation of contracts. U.S. Const., Art. 1, § 10 (“Impairments
Clause”). Among other things, the Ordinance substantially impairs Phillips 66’s contracts
for petcoke transloading at the Terminal, as well as its contracts with purchasers of petcoke,
without sufficient justification or consideration of less restrictive means to achieve the
stated purposes of the Ordinance.

PARTIES

5, Plaintiff Phillips 66 is a Delaware corporation and owns and operates the
Rodeo Refinery. Petcoke produced at the Refinery is delivered by truck to the Terminal,
located at 402 Wright Avenue in Richmond, for transloading to ships for export to Phillips
66 customers.

6. Defendant City of Richmond is a charter city in Contra Costa County
organized under the constitution and laws of the State of California. The City, acting by
and through the City Council, is the municipal entity responsible for the Ordinance adopted
on February 4, 2020, amending the Richmond Municipal Code (“‘RMC”) by adding Article
15.04.615 (Prohibition of the Storage and Handling of Coal and Petcoke) and amending
§ 15.04.104.010 (Warehousing, Storage, and Distribution Definition). Pursuant to the City
Charter, the City may be sued “in all courts and places, and in all actions and proceedings
whatsoever.” Richmond Charter art. II, § 1(3).

7. Defendant City Council is the duly-elected legislative and decision-making

body within the City responsible for approving the Ordinance on behalf of the City.

-3-

 

9.9758.
COMPLAINT 4849-2758 -6486.v1
oo

So SS NSN DD WS

10
ll
12

14
15
16
17
is
19
20
21
22

24
25
26
27
28

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 4 of 17

JURISDICTION AND VENUE

8. This Court has subject-matter jurisdiction over the claims asserted in this
action pursuant to 28 U.S.C. § 1331 (federal question) and 42 U.S.C. § 1983, as the claims
herein seek to interpret and apply the Commerce Clause and the Impairments Clause of the
United States Constitution.

9. Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and
1391(b)(2) because Defendants are located within the District, a substantial part of the
events giving rise to the Claims occurred in the District, and a substantial part of the
property affected by the Ordinance is located in the District.

10. The relief requested is authorized pursuant to 28 U.S.C. §§ 2201 and 2202
(declaratory judgment), 28 U.S.C. § 1651(a) (injunctive relief), and 42 U.S.C. § 1983
(declaratory and injunctive relief available for Commerce Clause violations).

INTRADISTRICT ASSIGNMENT

11. Pursuant to Civil L.R. 3-2(c) and (d) and Civil L.R. 3-5(b), there is a basis
for assigning this action to the San Francisco Division or the Oakland Division, as the
action arose in Contra Costa County.

FACTUAL BACKGROUND

A. Phillips 66 Production and Shipment of Petcoke.

12. Phillips 66 transports petcoke from its Rodeo Refinery by means of covered
trucks that travel approximately 10 miles to the Terminal in Richmond. The covers are not
removed during transport or unloading, and the product is transferred at the Terminal by
removing pins to release the bottom of the truck bed, thereby preventing spilling or
dispersal. In addition to utilizing covered trucks, Phillips 66 personnel apply dust
suppressant to the petcoke to minimize or eliminate release of dust during transfer. At the

Terminal, the petcoke is transferred to ocean-going freighters for shipment to customers in

~4-

COMPLAINT 4849-2758-6486.v1
w

co SOS NV DR A BS

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 5 of 17

Europe, Australia, Asia, and other locations, with some temporary, indoor storage and
handling of petcoke incidental to transfer of the product from trucks to marine vessels.

13. The Terminal is the only petcoke bulk handling facility and transfer point for
marine shipment in Richmond. The Ordinance would deny Phillips 66 port access in that
area to transload and export petcoke to foreign markets. Further, there are no marine
facilities other than the Terminal with suitable equipment, such as deep-water berths,
conveyors, ship loaders and temporary storage, in the immediate area from which Phillips
66 can ship petcoke. As Phillips 66 advised Defendants, it would be forced to try to
transport petcoke by truck or rail from Rodeo to more distant marine terminal locations,
assuming locations with suitable capacity and equipment could be found.

B. Bay Area Air Quality Management District Air Quality Monitoring.

14, In 2015, the City Council adopted a resolution requesting that the Bay Area
Air Quality Management District (“BAAQMD”) “regulate the storage and handling of coal
and petroleum coke.” See City Council Agenda Item #G-10 (February 4, 2020). Phillips
66 is informed and believes that BAAQMD nominated the City for a community
monitoring project under the statewide Community Air Protection program established by
Assembly Bill 617 (C. Garcia, Chapter 136, Stat. 2017) (“AB 617”). Pursuant to AB 617,
the California Air Resources Control Board, BAAQMD, and community representatives are
partnering to study air quality to determine areas of concern and sources of air pollution in
the City, including potential pollutants in and around the Terminal, and to prepare an
emission reduction plan based on that information.

15. In or about July 2018, the City submitted a proposal to BAAQMD for
review of a parallel coal dust monitoring study around the Terminal. BAAQMD, through
its Executive Officer/Air Pollution Control Officer, submitted a letter to Defendants, dated
July 5, 2018, stating that “the Air District believes that the upcoming community
monitoring plan for Richmond is the appropriate way to address concerns about coal dust

impacts,” rather than a separate study. City Council Agenda Item #I-2 (December 3, 2019).

-5-

9. “
COMPLAINT 4849-2758-6486.v1
no

Ds

Ss HD wT

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 6 of 17

16.

BAAQMD also explained that an emission reduction plan for the City would

include regulatory, incentive, and other programs based on scientific data:

17.

“Any regulations that are developed as part of the community
emission reduction program will need a solid technical
foundation as the Air District is required to demonstrate that
all regulations are reasonable, necessary and within our
statutory authority”? BAAQMD Letter p. 2 (emphasis
added).

BAAQMD also advised that there are many types and sources of particulate

matter (“PM”) in the City, including from other areas in the region. Elemental carbon

(“EC”) is one category of particulate matter that includes diesel and other sources, in

addition to coal dust:

18,

“Since coal dust is a subset of [elemental carbon] EC, which
includes other species such as diesel PM, further speciation
techniques would need to be applied to differentiate coal dust
from EC. Simply determining if EC is present would not
provide enough information to determine if coal dust is
present. In addition, in order to determine if coal dust is an
historical artifact or being deposited by current sources,
measurements would have to be taken for a long period of
time so that meteorological and other impacts can be ‘teased
out.’ Simply determining if components of coal dust are
present will not provide information on when the dust may
have been deposited. As a result, any study to determine
whether coal dust is present and increased due to current
activities, would require a long-term study employing
techniques not usually used to speciate typical PM... a
study . . . would need to evaluate physical and chemical
characteristics of the airborne particulate matter—likely in
multiple ways .. . it’s not enough to simply determine if there
is coal dust in the area.” BAAQMD Letter pp. 2-3 (emphasis
added).

According to BAAQMD, the parameters for a valid long-term study would

need to include specific use information and a “typical PM signature of regional urban

background” to design “measurements of physical and chemical characteristics of PM” for

at least one year that, along with sampling locations, frequency, and duration, “could

provide data to attribute the observed PM concentrations to various sources.” BAAQMD

Letter p. 3. The same parameters also would apply to a study concerning petcoke.

BAAQMD made clear that

~6=

 

COMPLAINT

4849-2758-6486.v1
10
il
12

14
15
16
17
18
19
20
21
22
23
24

26
27
28

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 7 of 17

“any monitoring plan that does not provide this level of effort would not
provide the answer to the question of ‘are current activities at the Port of
Richmond leading to an increase in health impacts to local residents.’”
Id. p. 4 (emphasis added.)

19. As alleged herein, in enacting the Ordinance, Defendants ignored
BAAQMD)’s advice and failed to conduct any technically-sound long-term study that
employed appropriate scientific techniques to identify fugitive petcoke or coal dust near the
Terminal or any risk associated therewith.

C. Planning Commission Unanimous Vote to Obtain More Evidence.

20. Defendants ignored not only the BAAQMD guidance, but also the findings
of their own Planning Commission that a valid scientific study was needed to support any
such ordinance, and continued pursuing the Ordinance nonetheless as part of a political
agenda,

21. On May 19, 2015, the City Council had adopted Resolution No. 48-15,
opposing the mining, export and burning of coal in general, and the “transportation” of coal
and petcoke “along California waterways,” through “densely populated areas,” and through
the City on existing rail lines and roadways. (Emphasis added.) The Resolution approved a
City policy to prohibit the use of City-owned property for coal or petcoke “storage or
export” and to “alert” other cities “along the transportation route” to support their
opposition to coal and petcoke “transport.” Jd. (emphasis added).

22. A December 18, 2018 Agenda Request requested that the Planning
Commission be directed to study an ordinance affecting private property, and asserted that
“climate change” and the need to protect “the health of our planet” were the basis for
prohibiting transshipment of coal and petcoke at the Terminal, in addition to purported local
health risks from fugitive coal and petcoke dust.

23. In April 2019, the City Council then directed City staff to prepare an
ordinance to amend the Richmond Zoning Ordinance to “prohibit new land uses and phase

out existing land uses related to the storage and handling of coal and petroleum coke; and to

modify the zoning ordinance to remove the storage and handling of coal and petroleum
-7-

COMPLAINT 4849-2758-6486.v1
ww

za

SN DD A

10
ll
12

14
15
16
17
18
19
20

22
23
24

26
27
28

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 8 of 17

coke from the list of uses conditionally allowed in certain industrial zones.” City Council
Agenda Item #G-10 (February 4, 2020) (emphasis added). Thereafter, City staff prepared a
modified ordinance for the Planning Commission’s consideration that addressed the items
as identified by the City Council. Jd.

24. OnJuly 18, 2019, the Richmond Planning Commission held a public hearing
to consider a recommendation to the City Council on the proposed municipal code
amendments at issue herein. No scientific long-term study had been prepared as
recommended by BAAQMD. Phillips 66 and others submitted written comments and/or
public testimony to the Planning Commission opposing the proposed Ordinance on
numerous grounds. During the public comment period, many speakers raised concerns over
the loss of union jobs at the Terminal should the Ordinance be adopted, as well as the lack
of scientific evidence of adverse air quality impacts. Several speakers commented that the
City should wait until AB 617 air monitoring is completed and gather scientific data before
taking “drastic action.”

25. The owners and operator of the Terminal (Levin Enterprises, Inc., Levin
Richmond Terminal Corporation (“LRTC”) and Richmond Pacific Railroad Corporation
(collectively, “Levin’”)), testified to the Planning Commission that the Ordinance would
effectively put the Terminal, which is designed for bulk exports, out of business, and that
there were no other viable businesses to replace current activities. Levin also submitted
testimony that petcoke is stored in an enclosed building with controls or is transloaded from
trucks directly to ships; and only a limited amount of petcoke is temporarily stored on the
ground with proper safeguards awaiting loading into a marine vessel. Levin also testified
that controls used at the Terminal include wind buffers and high-pressure watering. Phillips
66 is informed and believes that additional measures are also in place at the Terminal to
address potential dust emissions including covered conveyors, water misters, and

regenerative sweeping equipment.

«Rm

COMPLAINT 4849-2758-6486.v1
OO ~ D

©

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 9 of 17

26. Levin also submitted a scientific study prepared by Sonoma Technology,
Inc. (“STI’), which demonstrated that existing data did not support a conclusion that the
Terminal “is a source of” fugitive petcoke emissions that “pose health risks or other
impacts” in Richmond. See Initial STI Assessment (July 12, 2019) p. 23.

27. Following nearly four hours of public testimony, Commissioner Tucker
stated the Planning Commission had been tasked with making a decision based on
insufficient information, including the lack of information regarding economic impact to
the City and data concerning air quality impacts. The Planning Commission voted
unanimously against recommending adoption of the Ordinance, and instead adopted
Resolution 19-29 (July 18, 2019) recommending that the City Council defer consideration
of the proposed ordinance until completion of an air monitoring study to determine if the
Terminal is a source of fugitive coal and petcoke dust that poses health risks, and until an
economic impact report is prepared concerning the effect of the ordinance on jobs and the
community. Resolution 19-29 stated in part:

“(T]he Richmond Planning Commission does not find that the
storage and handling of coal and petroleum coke is an
undesirable land use; and . . . recommends that the City
Council not adopt an ordinance . . . prohibiting the storage
and handling of coal and petroleum coke, ... cannot find that
the proposed ordinance is necessary for public health, safety
and welfare, and expressed its position that additional study
is needed to better understand the air quality impacts of
operations at existing sites... [and] the potential economic
impacts to the City of Richmond... .” (Emphasis added.)

D. City Council Adoption of the Ordinance.

28. On December 3, 2019, the City Council held a public hearing to consider the
Ordinance. Prior to that hearing, and in line with the Planning Commission’s
recommendations, Levin submitted an actual air monitoring study and economic impact
analysis to the City. STI completed a preliminary screening study of air quality monitoring

data (correlated to wind speed and direction) at the Terminal from April 19, 2019 through

-9.

COMPLAINT 4849-2758-6486.v1
wm Bb Ww N

Oo © ND

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 10 of 17

July 31, 2019, finding that the data did not support a conclusion that the Terminal was a
source of harmful fugitive dust emissions. STI Supplemental Report pp. 2, 11-16.

Levin also submitted information that adoption of the Ordinance would “put LRTC out of
business” and result in the loss of 62 jobs, including jobs held by Richmond residents and
48 members of Operating Engineers Union Local 3.

29, On November 19, 2019, Phillips 66 submitted a letter to the City Council in
opposition to the Ordinance, asserting that, in light of the STI studies, the BAAQMD
correspondence and other information, there was no scientific basis for concluding that
fugitive dust from the storage and handling of petcoke at the Terminal posed any health
risks or environmental impacts.

30. On January 14, 2020, the City Council conducted a first reading and voted to
approve the Ordinance. On February 4, 2020, the City Council conducted a second reading
and adopted the Ordinance by Consent Calendar approval. Under applicable State law, the
Ordinance takes effect 30 days following adoption.

31. In adopting the Ordinance, Defendants ignored the advice of BAAQMD and
their own Planning Commission to obtain a scientifically-valid, long-term study of (alleged)
fugitive emissions associated with coal or petcoke handled at the Terminal; ignored the
scientific information provided by STI; and passed the Ordinance without a scientific basis
or credible evidence of putative local benefits. There was no credible evidence before the
City Council that fugitive dust from the temporary storage and handling of petcoke at the
Terminal poses health risks or environmental impacts.

32. Instead, the Ordinance reflects Defendants’ imposition of extraterritorial
political objections to the commodities of coal and petcoke. The initial December 18, 2018
Agenda Report to the City Council, referenced above, stated that an objective of the
Ordinance would be to reduce coal (and petcoke) burning in “the city, state, country, and
world.” However, petcoke is not burned in the City or the State, and instead is exported

primarily for use in the manufacture of many products as alleged above. Defendants have

-10-

-2758-
COMPLAINT 4849-2758-6486.v1
Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 11 of 17

no jurisdiction to regulate interstate or foreign commerce in petcoke under the guise of an
unlawful local ordinance.

33. Defendants also attempted to downplay the consequences of their actions.
The Agenda Report for the December 3, 2019 hearing stated that the Ordinance “does not
regulate the transportation of’ petcoke “through” the City or “to or from” a facility where
petcoke is stored or handled. Agenda Report p. 3. The Ordinance does, however, directly
obstruct the transportation of petcoke. It prohibits intermodal transloading operations and
activities (receipt, storage, handling, interchange, loading or unloading, or “transfer in
transit” of goods) that are a necessary component of transportation, particularly for overseas
export, at the only available marine terminal in the immediate area. See Grosso v. Surface
Transp. Bd. (1st Cir. 2015) 804 F.3d 110, 114, 118 (citation omitted); California Tow Truck
Assn, v. City and County of San Francisco (9th Cir. 2015) 797 F.3d 733, 753, n. 15
(transportation means services related to movement of property, including transfer in
transit, storage, and handling) (citation omitted).

EK. The Ordinance and Findings.

34, The Ordinance contains recitals that “storing, loading, unloading,
stockpiling, and/or otherwise handling coal and/or petroleum coke, temporarily or
permanently, in the City of Richmond, is associated with and/or causes health and safety
impacts in humans,” including due to “fugitive coal dust,” and can negatively impact the
environment. Ordinance pp. 1-2. The recitals include conclusory statements that “health
and environmental problems” result from petcoke “storage and handling” (dd. p. 2) and that
the Ordinance is “necessary” for “public health safety” in order to “reduce particulate
matter emissions and toxic exposure” from petcoke “storage” and reduce pollution burdens
“near certain industrial areas” (/d. p. 5).

35. However, the record before Respondents demonstrated that such findings

lacked scientific evidence or a basis in fact, and there was no credible evidence before the

-1ll-

 

COMPLAINT 4849-2758-6486.v1
10
Il
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 12 of 17

City Council of fugitive petcoke emissions at the Terminal or any “associated” health and
safety or environmental impacts.

36. RMC Article 15.04.615, as passed, prohibits and “bans the establishment
and/or expansion of? “storage and handling” of petcoke in the City (with certain exceptions
for non-commercial uses) and “phases out” existing allowed uses, meaning the Terminal.
§§ 15.04.615.010(B), 15.04.615.030, 15.04.104.010 (removing petcoke from definition of
chemical, mineral, and explosives storage). “Storage and handling” are broadly defined to
include even covered or underground piles, or storage within containers. See
§ 15.04.615.020(F). The City also retains “authority to immediately terminate, discontinue,
or abate any land uses found to be a nuisance.” § 15.04.615.050(K) (emphasis added).

37. While the stated intent of Article 15.04.615 is to “protect and promote”
health, safety and welfare by “reducing the release of pollutants” and reducing “adverse
impacts to property values, aesthetics, and economic interests” as a result of petcoke and
coal storage and handling (Section 15.04.615.010(A)), none of those alleged adverse
impacts were supported by evidence as heretofore alleged; nor did Respondents at any time
consider less restrictive means to accomplish their purported objectives, even assuming
such evidence had been provided.

F. Limitations on City Ordinances and Regulations.

38. Asacharter city, the City “may make and enforce all ordinances and
regulations in respect to municipal affairs,” subject to limits imposed by the terms of its
charter (Cal. Const. art. XI, § 5(a)), the Federal and State Constitutions, preempting federal
and state legislation, and laws which the Legislature requires charter cities to obey. Jd.;
U.S. Const., art. VI, § 2; City Charter art. IX, § 10; Gov. Code § 65700. In respect to
matters of regional or statewide concern the City is subject to general laws. Cal. Const. art.
XI, § 5(a).

39, The City Charter requires that Defendants exercise their police powers to

make “necessary” police and sanitary regulations. City Charter art. II, § 1(6). Under RMC

-12-

COMPLAINT 4849-2758-6486.v1
SD tA

10
ll
12
13
14
15
16
17
18
19
20

22
23
24
25

27.

28

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 13 of 17

Section 15.04.814.050, a zoning amendment must be “necessary” for public health, safety,
and general welfare or of benefit to the public.
CLAIMS FOR RELIEF
FIRST CLAIM
(Violation of the Commerce Clause)

40. Phillips 66 realleges and reincorporates by reference the allegations
contained in paragraphs 1-39, inclusive.

41. The Constitution, through the Foreign Commerce Clause, grants Congress
authority to “regulate Commerce with foreign Nations” (Art. I, § 8, cl. 3) and limits the
power of States or municipalities to regulate such commerce under the so-called dormant
Foreign Commerce Clause (see, e.g., Japan Line, Ltd. v. County of Los Angeles, 441 U.S.
434, 449-454, 99 §.Ct. 1813, 60 L.Ed.2d 336 (1979)).

42. The Commerce Clause also authorizes Congress to “regulate” commerce
“among the several States” (Art. I, § 8, cl. 3) and denies States or municipalities the power
“unjustifiably to discriminate against or burden the interstate flow of articles of commerce.”
Or. Waste Sys., Inc. v. Dep’t of Envtl. Quality, 511 U.S. 93, 98, 114 S.Ct. 1345, 128
L.Ed.2d 13 (1994). Congress regulates the channels, instrumentalities, and activities that
substantially affect interstate commerce. United States v. Lopez, 514 U.S. 549, 558-559,
115 S.Ct. 1624, 131 L.Ed.2d 626 (1995).

43, Defendants’ decision to deny Phillips 66 access to the Terminal to transship
and export petcoke impermissibly infringes on the Federal Government’s exclusive role to
regulate interstate and foreign commerce. A California municipality “may not exercise its
governmental functions beyond its ... boundaries” or legislate the conduct of business
outside its territorial limits. S.D. Myers, Inc. v. City & County of San Francisco, 253 F.3d
461, 473 (9th Cir. 2001) (quoting City of Oakland v. Brock, 8 Cal.2d 639, 67 P.2d 344, 345

(1937)) (emphasis omitted).

- 13 -

COMPLAINT 4849-2758-6486.v1
Bm W bd

“SD NN

10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 14 of 17

44, For the reasons alleged herein, the Ordinance significantly impairs the
inherently national interest in an efficient and uniform system of transportation of
commodities in interstate and foreign commerce. The Ordinance effectively prohibits all
shipments of petcoke to and through the Terminal. However, the loading, unloading,
transloading, transferring, storage and/or other handling of coal and petcoke are necessary
and inextricable parts of a uniform system of transportation and export, particularly where
the primary fimetion of the Terminal is truck-to-ship transfer of bulk material for
international export. Thus, the Ordinance impermissibly directly regulates and burdens the
interstate and foreign components of commerce by prohibiting the flow of interstate goods
and the transportation and export of petcoke and coal.

45. If numerous municipalities, including cities with waterway and marine
access, regionwide or nationwide continue to adopt ordinances like Richmond’s, the
national and international market for coal and petcoke will be stifled.

46. The Ordinance also imposes significant burdens on foreign and interstate
commerce that clearly outweigh and are “clearly excessive” in relation to the “putative local
benefits.” Pike v. Bruce Church, Inc., 397 U.S. 137, 142, 90 S.Ct. 844, 25 L.Ed.2d 174
(1970). While Defendants asserted the purpose in adopting the Ordinance was to “protect
the public” from the alleged “hazards of fugitive dust emissions from coal and petroleum
coke” and “the health hazards of coal and petroleum coke storage and handling,”
Defendants failed to undertake any scientifically-valid long-term study and the record
before them lacked any credible evidence of fugitive petcoke dust emissions in the City,
and no evidence of any health hazard posed by petcoke “storage and handling,” including
transloading or temporary storage in the City. The Ordinance’s excessive burden on
interstate and foreign commerce is unnecessary for the protection of the interests of the
citizens of the City and constituted an unreasonable exercise of the City’s police power.

47, Even assuming there were evidence of fugitive petcoke or coal dust

emissions posing any potential health risk, Defendants adopted overly restrictive means,

~14-

COMPLAINT 4849-2758-6486.v1
ao “sD AR DR DH

©

10
I1
12
13
14
15
16
17
18
19
20
ai
22
23
24

26
27
28

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 15 of 17

precluding even covered, underground, or container storage of petcoke, or other less
restrictive measures that could control fugitive dust emissions, opting instead for an
outright ban on all such activities which have been conducted for decades with no evidence
of public risk,

48. Accordingly, Phillips 66’s interests will be materially and irreparably
harmed if the Ordinance goes into effect and is implemented by Defendants. Phillips 66
therefore seeks a declaration in this Court that the Ordinance is in violation of the
Commerce Clause and should be set aside and enjoined on that basis.

SECOND CAUSE OF ACTION
(Unconstitutional Impairment of Contract,
U.S. Const., Art. 1, § 10)

49, Petitioner incorporates herein by reference the allegations contained in
paragraphs 1-48, inclusive.

50. For the reasons alleged, the Ordinance also violates the Impairments Clause
of the United States Constitution, Art. 1, § 10, which prohibits local laws or ordinances
impairing the obligation of contracts.

51. Phillips 66 has in place a long-standing contract with the Richmond-Levin
Terminal for transloading, including storage and handling, of petcoke shipped in interstate
and foreign commerce, as well as numerous contracts with the purchasers of petcoke. The
Ordinance operates as a substantial and unjustified impairment of the obligations of those
contractual relationships, in prohibiting the storage and handling of petcoke in a manner
unnecessary to protect public health.

52. Further, the Ordinance does not affect the rights and responsibilities of the
contracting parties based upon reasonable conditions. While pursuing a broad political
agenda relating to climate change, Defendants failed even to consider less restrictive means
to achieve the (purported) public health and safety purposes of the Ordinance. Instead,

subject to the phase-out period, the Ordinance operates as an arbitrary and absolute ban on

-15-

COMPLAINT 4849-2758-6486.v1
ff

SD ta

Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 16 of 17

temporary or permanent petcoke storage and handling at the Terminal (whether
underground, in containers, or otherwise enclosed), and without any consideration of
potential mitigation of such claimed impacts, much less any credible scientific basis for the
claimed public health impacts asserted in the Ordinance in the first instance. Energy
Reserves Group, Inc. v. Kansas Power & Light Co., 459 U.S. 400 (1983); Ross v. City of
Berkeley, 655 F. Supp. 820 (N.D. Cal. 1987).

53. Accordingly, Phillips 66’s interests will be materially and irreparably
harmed if the Ordinance goes into effect and is implemented by Defendants, thereby
precluding shipment and export of petcoke through the Terminal. Phillips 66 therefore
seeks a declaration in this Court that the Ordinance is in violation of the Impairments
Clause and should be set aside and enjoined on that basis,

PRAYER FOR RELIEF
WHEREFORE, Phillips 66 respectfully prays that this Court:

A. Issue a declaratory judgment, pursuant to 28 U.S.C. § 2201, 42 U.S.C.

§ 1983, and/or Rule 57 of the Federal Rules of Civil Procedure, that the Ordinance violates
the Commerce Clause and/or the Impairments Clause of the United States Constitution;

B. Issue a permanent injunction, pursuant to 28 U.S.C. § 1651, 42 U.S.C.

§ 1983, and/or Rule 65 of the Federal Rules of Civil Procedure, enjoining Defendants from
applying the Ordinance to the Terminal and/or the storage or handling of petcoke;

C. Award costs and reasonable attorneys’ fees to Phillips 66; and

H/
Hf
//
H/
Hf
H
iH
//
//
H
//
H

- 16 -

-2758-
COMPLAINT 4849-2758-6486.v1
Case 4:20-cv-01643-YGR Document 1 Filed 03/06/20 Page 17 of 17

D. Grant such other relief as the Court deems just and proper.

Dated: March 4 2020,

Respectfully submitted,

PILLSBURY WINTHROP SHAW PITTMAN LLP
RONALD E. VAN BUSKIRK

MARGARET ROSEGAY

Four Embarcadero Center, 22nd Floor

Post Office Box 2824

San Francisco, CA 94126-2824

 

Attorneys for Plaintiff,
PHILLIPS 66 COMPANY

-17-

 

COMPLAINT 4849-2758-6486.v1
